DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-10 and 12-18 are pending for examination.
Response to Amendment
The objection of claim 16 is withdrawn in light of Applicant’s amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
The rejection of claims 1-3, 5-10 and 12-17 under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 20120322708 A1) is maintained.
The rejection of claim 1-10 and 12-17 under 35 U.S.C. 103 as being unpatentable over Painter (US 5,902,781) in view of Arnold et al. (US 5,324,646) is maintained.
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. Applicants urge that Lant teach salts incorporated into the particle core and not in a coating as is required by the claims.  In response, the portions of the art referenced in the arguments have been reviewed and Examiner maintains that the preformed core granules encompass the claim language because Example 2, clearly stating the lipase in the core at 9wt%.  Limitation to claim 1 to the enzyme being surrounded by a first coating which comprises a bleach catalyst comprising manganese and a ligand which is di- or trimethyl azacyclononane or a derivative thereof, see the teaching of manganese [0132] bleach catalysts beginning on page 8, [0114]- page 9[0128] where a carbon atom is replaced by a nitrogen atom encompassing the claimed aza ligand.  Limitation to the second coating comprising at least 60% by weight of a water-soluble salt having a constant humidity at 20°C which is above 85%, is in the Example 1 in [0237] which also encompasses the enzymes in claim 2 and [0240] teaching sodium citrate which Examiner notes Applicants specification [0039] explains that at least sodium citrate dehydrate has the claimed property of the constant humidity of 86% at 20oC.  Limitation to the final or additional coating and be found in [0035] teaching. In addition to a core or coating layer comprising the substrate for the enzyme, preferably comprised in a delayed release coating, the protected particles may optionally comprise one or more additional coatings, either as an undercoat or a topcoat, e.g. to reduce dust formation. In a preferred embodiment of the invention, such a coating may comprise polyethylene glycol (PEG), polyvinyl alcohol (PVA) or hydroxypropyl methyl cellulose (HPMC) as is required by new claim 18.
Applicants continue to urge that Painter et al. teach salts in their core, and not in the coating as claimed. In response, the reason Painter is used in a 103 rejection is because their sodium citrate is in the detergent composition and not specifically in a second coating as is required by claim 1.  Painter et al. guide one of ordinary skill in col.21,ln.5 and col.4,ln.30-35 to include 0.01 to 90% of a water soluble salt such as sodium citrate dehydrate which is explained in Applicants specification [0039] to have the claimed property of the constant humidity of 86% at 20oC and Painter et al. exemplify the use of sodium citrate in the detergent, not in the granule.  The rejection is maintained because Painter teaches the claimed granule comprising the claimed core, with the claimed 1st coating and the finally coated cobalt granules of Painter are exemplified as being finally coated with ammonium sulfate (which is highly water soluble).  See example 1B col.29,ln.58-62 teaching cobalt III nitrate with ammonium sulfate coating the enzyme/PVA coated nonpareils.  One of ordinary skill would be motivated to modify the ammonium sulfate water-soluble salt exemplified by Painter finally coating their granule with the claimed water soluble salt having the claimed properties in claim 1, 16 and 17 because Painter et al. guide one of ordinary skill to finally coat their granule with a highly water soluble in general.  
Accordingly, the rejections are maintained and the claim amendments are addressed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 20120322708 A1).
Lant et al. (US 20120322708 A1) teach a coated lipase granule comprising (a) a core (see the table above Example 2, clearly stating the lipase in the core at 9wt%.  Limitation to claim 1 to the enzyme being surrounded by a first coating which comprises a bleach catalyst comprising manganese and a ligand which is di- or trimethyl azacyclononane or a derivative thereof, see the teaching of manganese [0132] bleach catalysts beginning on page 8, [0114]- page 9[0128] where a carbon atom is replaced by a nitrogen atom encompassing the claimed aza ligand.
	Limitation to claim 1 (c) encompassing the second coating comprising at least 60% by weight of a water-soluble salt having a constant humidity at 20°C which is above 85%, is taught in [0025] teaching the protected particle comprises Preformed cores comprise a core material selected from inorganic salts, starch, Sugars, Sugar alcohols, Small organic molecules such as organic acids or salts, such as carbonates and/or citrates, minerals such as clays, zeolites, or silicates or mixtures thereof.. See the Example 1 in [0237] which also encompasses the enzymes in claim 2 and [0240] teaching sodium citrate which Examiner notes Applicants specification [0039] explains that at least sodium citrate dehydrate has the claimed property of the constant humidity of 86% at 20oC.
	Limitation of claim 3, wherein the core further comprises a reducing agent and/or an antioxidant and/or a salt of a multivalent cation and/or an acidic buffer is taught by [0139] on page 10 in an amount of from about 0.1% to preferably 5%[0197].  
	Claim 6 to wherein the acidic buffer comprises a mixture of citric acid and a citrate is taught by the formulations 9-14 in [0266] which have both citric acid and the coated LIPEX of example 1 and sodium citrate [0240].  The amounts disclosed in [0266 and 0240] encompass claim 7 limitation to wherein the acidic buffer is present in an amount of 0.1-10% by weight relative to the core. 
	The formulations 9-14 have 0.4% MgSO4 encompassing the claims 8-9.   
	[0035] teaches the claims 12 and 18 coating materials hydroxypropyl methyl cellulose (HPMC or MHPC), or polyvinyl alcohol (PVA). And [0005] teaches multiple coatings as claimed. Limitation of claim 10 to wherein the coating makes up 5-70% by weight relative to the core is taught in [0030] teaching the coating layer or combination of coating layers may comprise from 1 to 75 wt % of the protected particle. Typically the coating layer(s) provide from 5 to 50 wt % of the protected particle or preferably 15 to 35 wt % of the protected particle.
	 Lant do not exemplify the second coating has a water soluble salt with the constant humidity of 86% at 20oC as is required by claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lant et al. with the claimed water soluble salt having a constant humidity of 86% at 20oC as recited by claim 1, 16 and 17, because Lant guide one of ordinary skill to finally coat their granule with a similarly highly water soluble salt to deliver the most efficacious amount of enzyme and cobalt catalyst to the detergent composition in general.  

Claim 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Painter (US 5,902,781) in view of Arnold et al. (US 5,324,646).
Painter teaches core and shell granules comprising enzyme and 2 coatings.  Specifically, examples IA (col.29), example V (col.32), example VIII (col.34), claim 1,) and further incorporating by reference, Arnold et al.’s example 1 (col.29,ln.25 of ‘781) coated composite granules comprising a core comprising 0.8-2% Co catalyst, 4.3-2.1% protease or amylase and a coating comprising PVA. It is the Examiner’s position that the table in col.29 clearly indicates that starting material from Arnold has the enzyme in the core, and then this granule is 1st coated as per example IA.  See col.29,ln.35, the art teaches the granule is finally coated = claimed 2nd coating with the composition defined in col.29, 40-45.  The catalyst is added to a protease / PVA concentrate, said intimate mixture is put on PVA/sucrose nonpareil core. Then a solution of (NH4)2S04 is sprayed thereon. Finally a coating comprising PVA is applied. This encompasses new claim 18.
A similar 2 coating example can be found in the example IB in col.29-col.30 teaching the cobalt III nitrate with ammonium sulfate coating the enzyme/PVA coated nonpareils.
In example VI of Painter, the core comprises 0.4% amylase (this meets claim 1a) and a coating of PEG, Co-catalyst and Ti02. See col.33. In example IB of Painter, NH4S04 and Co-catalyst are mixed and then added to the protease pareils. See col.29.
Regarding the first coating comprising a bleach catalyst with manganese TACN, is met by the art teaching in col.5,ln.50-65 that catalysts include MnIV 2 (u--O)3 (1,4,7-trimethyl-1,4,7-triazacyclononane)2 -(PF6)2 ("MnTACN"), MnIII 2 (u-O)1 (u-OAc)2 (1,4,7-trimethyl-1,4,7-triazacyclononane)2 --(ClO4)2, MnIV 4 (u-O)6 (1,4,7-triazacyclononane)4 --(ClO4)2, MnIII Mn4 IV (u-O)1 (u-OAc)2 (1,4,7-trimethyl-1,4,7-triazacyclononane)2 --(ClO4)3, and teach by example IE col.30-31 where they exemplify modification of their Co catalyst with the claimed Mn TACN. The catalyst may be coated on the enzyme and a salt coating of (NH4)2S04 may be present. See col.5, 30-31. It is the Examiners position that this teaching in col.5, meets the manganese and a di or tri methyl azacyclononane as required by claim 1b.  
Painter teach the core further comprising a reducing agent and antioxidant in col.14,ln.42-44, multivalent cation in col.5,ln.46 and an acidic buffer in col.9,ln.13 and col.14,ln. 54.   The concept of this being layered upon the core granule is taught in col.17-18 teaching techniques for building up a granule by adding consecutive layers on top of a core material, all of which are well-known to those skilled in the art of particle manufacture. A typical process suitable for use in the manufacture of the composite particles herein is described in detail in U.S. Pat. No. 5,324,649, incorporated herein by reference. See col.17,ln.65-col.18,ln.7.  
Regarding the property limitation to the water soluble salt having a constant humidity at 20oC which is above 85%, Examiner looks to Applicant’s specification [0039-0040] for the meets and bounds of this property limitation.  The teachings of Painter et al. col.21,ln.5 and col.4,ln.30-35 guide one of ordinary skill to the inclusion of 0.01 to 90% of a water soluble salt, sodium citrate dehydrate, which salt has the claimed property of the constant humidity of 86% at 20oC. 
Painter do not explicitly teach 2 coatings and that the second coating has a water soluble salt with the constant humidity of 86% at 20oC as is required by claim 1. Examiner notes that Painter incorporates by reference, the U.S. Pat. No. 5,324,649 to Arnold.  And Examiner notes that in example IA and IB, Painter guide one of ordinary skill to 2 coatings. And in example V (col.32), example VIII (col.34), Painter teach the use of sodium citrate salt which is disclosed to have the claimed property of the constant humidity of 86% at 20oC as per Applicants specification [0039].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Painter et al. and arrive at the claimed 2 coating granule because while the 2 coatings are not necessarily exemplified within 1 reference, it is well within the skill set of one of ordinary skill to read Painter with reference to Arnold and arrive at a enzyme core with a first catalyst coating surrounded by a water-soluble salt coating as claimed, because in (col.29,ln.25 of ‘781) Painter references Arnold et al.’s example 1 coated composite granules comprising a core comprising 0.8-2% Co catalyst, 4.3-2.1% protease or amylase and a coating comprising PVA. The table in col.29 of Painter et al. clearly indicates that starting material from Arnold has the enzyme in the core, and then this granule is 1st coated as per example IA in col.29.  Then in col.29, ln.34 Painter et al. guide one of ordinary skill to the second coating by teaching the granule is finally coated = claimed 2nd coating with the composition defined in col.29, ln.40-45.  In example IA and IB, the second coating comprises ammonium sulfate, which is not disclosed to have the claimed property of the constant humidity of 86% at 20oC as is required by claim 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ammonium sulfate coating of Painter et al. with the claimed water soluble salt having a constant humidity of 86% at 20oC as recited by claim 1, 16 and 17, because Painter guide one of ordinary skill to finally coat their granule with a similarly highly water soluble salt to deliver the most efficacious amount of enzyme and cobalt catalyst to the detergent composition in general.  
One of ordinary skill is motivated to modify the ammonium sulfate water soluble salt for another as from those listed in claims 16-17 because of their similarity in being highly water soluble.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761